DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 11/30/2020, 11/18/2021, 3/15/2022, 3/30/2022 and 4/15/2022 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Gripper 50
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 1, “workpiece holder (10)”
Claim 5, “probe”
Claim 8, “gripper (50)”
Claim 10, “workpiece holder (10)”
Claim 13, “probe”
Claim 15, “gripper (50)”
Claim 16, “gripper (50)”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4. Claims 1, 9 and 10 are objected to because of the following informalities: 
Claim 1, line 9, “determining the position of the at least one workpiece edge” should read “determining [[the]] a position of the at least one workpiece edge” to avoid the antecedent basis issue
Claim 9, “characterized in that the position” should read “characterized in that [[the]] a position” because a new position is being introduced
Claim 10 should be rewritten in the form of an independent apparatus claim which does not depend from the independent method claim 1 in order to clear the multiple antecedent basis issues. For example, “workpiece holder” and “measuring apparatus” were previously introduced in claim 1. Overall, claim 10 should be rewritten as an independent claim which does not depend from claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim language recites “determining the position of the at least one workpiece edge relative to the workpiece holder”. However, it is not precisely clear what is required by this language. Specifically, in conjunction with the above drawing objections, it is not precisely clear what is required of the phrase “relative to the workpiece holder”. Because the workpiece holder is not illustrated in fig. 1, it causes confusion on how the position of the workpiece can be determined relative to the workpiece holder. It is not precisely clear if the system functions traditionally with a predefined coordinate origin or if somehow the position of the workpiece is only referred to as incremental distances from a known distance of the workpiece holder. 
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 2, the claim language recites “a nibbling process”. However, it is not understood by the examiner what is required by “a nibbling process”. 
Regarding claim 2, the claim language recites “characterized in that the workpiece is a metal sheet, in particular a planar metal sheet, which is provided by a punching process, laser cutting or a nibbling process”. However, it is not precisely clear if the phrase “which is provided by a punching process, laser cutting or a nibbling process” is further defining a method step in conjunction with the method steps of claim 1 or if the phrase “which is provided by a punching process, laser cutting or a nibbling process” is a product-by-process limitation (MPEP 2113). For purposes of examination, as best understood by the examiner, this limitation is being interpreted as a product-by-process limitation. 
Regarding claim 3, the claim language states “is secured on the workpiece holder magnetically, by negative pressure and/or by force tension”. However, it is not precisely clear if this limitation is providing two options or three options. Specifically, it is not precisely clear if this claim is requiring magnetic attachment, wherein the magnetic attachment is by negative pressure and/or by force tension or if this claim is requiring a magnetic clamp, a negative pressure clamp and/or a force clamp (similar to claim 11). For purposes of examination, as best understood by the examiner, the claim limitation is being interpreted as requiring a magnetic clamp, a negative pressure clamp and/or a force clamp (similar to claim 11).
Regarding claim 3, the claim language states “by force tension”. However, it is not precisely clear what is required by the limitation “force tension”. Specifically, it is not precisely clear if this phrase is meant to refer to a traditional clamping jaw. If so, it is not particularly clear what is required by the limitation “tension”. For purposes of examination, as best understood by the examiner, the limitation is being interpreted as requiring “a force clamp” (similar to claim 11). 
Regarding claim 8, the claim language recites “is turned mechanically by at least one gripper or manually”. It is not precisely clear if the claim limitation is requiring a gripper, wherein either the gripper mechanically turns the workpiece or wherein the gripper is controlled manually to turn the workpiece or if the claim limitation is requiring a gripper to turn the workpiece mechanically or an operator to turn the workpiece manually. For purposes of examination, as best understood by the examiner, the claim limitation is being interpreted as requiring a gripper to turn the workpiece mechanically or an operator to turn the workpiece manually.
Regarding claim 11, the claim language recites “the device according to claim 8”. However, claim 8 is drawn towards a method claim. It is not precisely clear if claim 11 was meant to depend from a different claim or if claim 11 was meant to be a method claim. 
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claims 4-7, 9-10 and 13-17 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US PGPUB 20150005923) in view of Rautarinta et al. (WO 9500287), hereinafter Rautarinta.
Regarding claim 1, Gu teaches a method for faceting at least one workpiece edge (6) on at least one workpiece side (3, 4, 5) of at least one workpiece (2) by means of a device (1) (fig. 1, paragraph 0050) comprising at least one workpiece holder (10) (paragraph 0050, Gu teaches a workpiece 50 is fixed to a floor or a working table), at least one measuring apparatus (30) (fig. 10, visual sensor 40) and at least one faceting tool (40) (fig. 1, deburring tool 36, paragraph 0049) which is movable relative to the workpiece holder (10) [0050], having the following method steps: 
- providing the at least one workpiece (2) (fig. 1, paragraph 0050), 
- positioning and securing the at least one workpiece (2) on the workpiece holder (10) (fig. 1, paragraph 0050), 
- determining the position of the at least one workpiece edge (6) relative to the workpiece holder (10) (paragraph 0053; As best understood by the examiner, in view of the above 35 USC 112(b) rejection, the prior art meets the claim limitation), and 
- moving along the at least one workpiece edge (6) with the at least one faceting tool (40) and processing the facet (paragraphs 0050 and 0059).   
Gu does not explicitly teach wherein the faceting tool is a powered faceting tool. 
However, Rautarinta teaches a method and device for supporting a tool while working the edge of a workpiece. Specifically, Rautarinta teaches a tool (fig. 4) for processing an edge of a workpiece 3, wherein an electric motor 1d revolves the tool (page 11, lines 4-6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Rautarinta to provide wherein the tool is a powered faceting tool. Doing so would make the tool more effective in faceting the edge of the workpiece. 
Regarding claim 2, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Gu in view of Rautarinta does not explicitly teach characterized in that the workpiece (2) is a metal sheet, in particular a planar metal sheet, which is provided by a punching process, laser cutting or a nibbling process.  
However, Rautarinta additionally teaches wherein the workpiece can be particularly planar pieces, such as metal plates or glass sheets (page 1, lines 15-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gu in view of Rautarinta to incorporate the additional teachings of Rautarinta to provide wherein the apparatus is capable of working on metal sheets, particularly planar metal sheets. Doing so would increase the utility of Gu’s, as modified, apparatus by allowing it to work on different shaped workpieces. 
Gu in view of Rautarinta does not explicitly teach wherein the planar metal sheet is provided by a punching process, laser cutting or a nibbling process. However, as noted above, this limitation is being interpreted as a product by process limitation (MPEP 2113). As best understood by the examiner, the metal sheet of Gu in view of Rautarinta and the metal sheet of the instant application, although possibly products of different methods of production, are the same end product. The patentability of a product does not depend on its method of production.  Therefore, the metal sheet as taught by Gu in view of Rautarinta meets the claimed limitation.
Regarding claim 4, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Additionally, Gu in view of Rautarinta teaches characterized in that the position of the at least one workpiece edge (6) on the at least one workpiece side (3, 4, 5) on the workpiece holder (10) is determined by an optical measurement method using the at least one measuring apparatus (30) (Gu’s paragraph 0053).  
Regarding claim 6, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Additionally, Gu in view of Rautarinta teaches characterized in that the at least one workpiece edge (6) is traversed by the at least one faceting tool (40) using a machine-controlled arm (20) (Gu, fig. 1, robot 30) or a machine-controlled gantry (The prior art is not required to meet this limitation because the claim language recites the phrase “or”).  
Regarding claim 7, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Gu in view of Rautarinta does not explicitly teach characterized in that the faceting tool (40) produces an edge fillet or a chamfer on the workpiece edge (6).  
However, Rautarinta additionally teaches the purpose of edge grinding is to remove sharp burrs and to chamfer the edges so that the further treatment of the sheet can be carried out with bare hands (page 1, lines 28-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gu in view of Rautarinta to incorporate the further teachings of Rautarinta to provide wherein the faceting tool produces a chamfer on the workpiece edge. Do so would remove sharp burrs, which is in line with the teaching of Gu. Additionally, removing the sharp burrs via a chamfer would prevent the operators from being injured from the sharp edges. 
Regarding claim 8, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Gu in view of Rautarinta does not explicitly teach characterized in that the workpiece (2) on the workpiece holder (10) is turned mechanically by at least one gripper (50) or manually.  
However, Gu teaches an additional embodiment (fig. 14) wherein the workpiece 50 is held by a wrist 102 of a second robot 100. The second robot may be controlled to change its position and posture in the respective processes as necessary. The processes are carried out in consideration of the change in position and posture of the second robot, i.e., the change in position and posture of the workpiece 50 [0086]. Specifically, Gu teaches characterized in that the workpiece (2) on the workpiece holder (10) is turned mechanically by at least one gripper (50) (Gu’s wrist 102 of the second robot is being interpreted as a gripper. The workpiece is held by the wrist, so therefore the wrist qualifies as a “gripper”. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, the prior art meets the claim limitations).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gu in view of Rautarinta to incorporate the further teachings of Gu to provide wherein the workpiece on the workpiece holder is turned mechanically by at least one gripper and wherein processes are carried out in consideration of the change in position and posture of the second robot and workpiece. Specifically, it would have been obvious to incorporate the wrist 102 and the second robot 100. Doing so would provide the process with more adaptability and reorientation in order to allow all areas of the workpiece to be accessed and processed by the tool. 
	Regarding claim 9, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 8. Gu in view of Rautarinta does not explicitly teach characterized in that the position of the at least one workpiece edge (6) on a second workpiece side (4) is calculated after turning.  
	However, in the rejection of claim 8, Gu in view of Rautarinta were further modified to incorporate the wrist 102 and the second robot 100 to mechanically turn the workpiece wherein processes are carried out in consideration of the change in position and posture of the second robot and workpiece. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have carried out the processes in consideration of the change in position and posture of the second robot and workpiece. Specifically, it would have been obvious to reidentify the burrs and edge of the workpiece after the posture and position of the workpiece changes. Doing so would allow the tool 36 to properly process the edges of the workpiece and allow the device to continue to function as intended. 
	Regarding claim 10, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Additionally, Gu in view of Rautarinta teaches a device (1) for faceting at least one workpiece edge (6) of at least one workpiece (2) (Gu, fig. 1) in accordance with a method according to claim 1 (see the above rejection of claim 1), comprising: 
- at least one workpiece holder (10) for positioning and securing the at least one workpiece (2) (fig. 1, paragraph 0050 of Gu), 
- at least one measuring apparatus (30) for determining the position of the at least one workpiece edge (6) of the at least one workpiece (2) (paragraph 0053 of Gu; visual sensor 40), 
- at least one powered faceting tool (40) which can move along the at least one workpiece edge (6) to produce the facet (paragraphs 0050 and 0059 of Gu; Additionally, in the rejection of claim 1, Gu was modified to incorporate the teachings of Rautarinta to provide a powered faceting tool. See the above rejection of claim 1).   
	Regarding claim 14, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 10. Additionally, Gu in view of Rautarinta teaches characterized in that a machine-operated arm (20) (fig. 1 of Gu, robot 30) or machine-operated gantry (the prior art is not required to teach this limitation because the claim language recites the phrase “or”) is provided, which has the faceting tool (40) (fig. 1 of Gu) and guides the faceting tool (40) along the at least one workpiece edge (6) of the workpiece (2) (paragraphs 0050 and 0059 of Gu).  
Regarding claim 15, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 14. Additionally, Gu in view of Rautarinta teaches characterized in that the machine- operated arm (20) or the machine-operated gantry has a swivel head (paragraph 0048 of Gu teaches the robot has a motor provided at each joint for rotation of the joint; fig. 1 of Gu), wherein the swivel head can hold the at least one measuring apparatus (30) (the prior art is not required to teach this limitation because the claim language recites the phrase “and/or”. However, Gu’s fig. 10 teaches wherein the swivel head can hold the measuring apparatus), the at least one faceting tool (40) (fig. 1 of Gu) and/or at least one gripper (50) (the prior art is not required to teach this limitation because the claim language recites the phrase “and/or”).  
Regarding claim 16, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 14. Additionally, Gu in view of Rautarinta teaches characterized in that the machine-operated arm (20) or the machine-operated gantry has a swivel head (25) (paragraph 0048 of Gu teaches the robot has a motor provided at each joint for rotation of the joint; fig. 1 of Gu), wherein the swivel head (25) comprises the at least one measuring apparatus (30) (the prior art is not required to teach this limitation because the claim language recites the phrase “and/or”. However, Gu’s fig. 10 teaches wherein the swivel head can hold the measuring apparatus) and/or the at least one faceting tool (40) (fig. 1 of Gu) and/or at least one gripper (50) (the prior art is not required to teach this limitation because the claim language recites the phrase “and/or”).  
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US PGPUB 20150005923) in view of Rautarinta et al. (WO 9500287), hereinafter Rautarinta, as applied to claims 1 and 10 above, and further in view of Kosugi et al. (JP 2002052444), hereinafter Kosugi.
Regarding claim 5, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Gu in view of Rautarinta does not explicitly teach characterized in that the positioning of the at least one workpiece edge (6) on the at least one workpiece side (3, 4, 5) is carried out by a machine-guided or handheld probe.  
However, Kosugi teaches a surface grinding device and work grinding method wherein the positioning of the workpiece is carried out by a machine guided probe (fig. 1, paragraphs 0020 and 0021 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu in view of Rautarinta to incorporate the teachings of Kosugi to provide wherein the positioning of the at least one workpiece edge on the at least one workpiece side is carried out by a machine-guided probe. Specifically, it would have been obvious to replace the visual sensor 40 with a machine-guided probe. Doing so would have been a simple substitution (MPEP 2143) of one known sensing mechanism (machine guided probe of Kosugi) for another known sensing mechanism (visual sensor of Gu) to obtain the predictable results of sensing the edge position of the workpiece. 
Regarding claim 13, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 10. Gu in view of Rautarinta does not explicitly teach characterized in that the at least one measuring apparatus (30) comprises a machine- guided or handheld probe which can detect the at least one workpiece edge (6) of the at least one workpiece (2).  
However, Kosugi teaches a surface grinding device and work grinding method wherein the at least one measuring apparatus comprises a machine guided probe (fig. 1, paragraphs 0020 and 0021 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu in view of Rautarinta to incorporate the teachings of Kosugi to provide wherein the at least one measuring apparatus comprises a machine guide probe which can detect the at least one workpiece edge of the at least one workpiece. Specifically, it would have been obvious to replace the visual sensor 40 with a machine-guided probe. Doing so would have been a simple substitution (MPEP 2143) of one known sensing mechanism (machine guided probe of Kosugi) for another known sensing mechanism (visual sensor of Gu) to obtain the predictable results of sensing the edge position of the workpiece. 
Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US PGPUB 20150005923) in view of Rautarinta et al. (WO 9500287), hereinafter Rautarinta, as applied to claims 1, 8 and 10 above, and further in view of Tsunoda et al. (JP 2017007061), hereinafter Tsunoda.
	Regarding claim 3, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 1. Additionally, Gu in view of Rautarinta teaches the workpiece is fixed to a  working table (not shown) (paragraph 0050 of Gu). Gu in view of Rautarinta does not explicitly teach how the workpiece is secured to the workpiece holder. 
Gu in view of Rautarinta does not explicitly teach characterized in that the workpiece (2) is secured on the workpiece holder (10) magnetically, by negative pressure and/or by force tension.  
However, Tsunoda teaches a chuck portion 28. The chuck portion has a structure capable of expanding or narrowing the plurality of claws (page 3 of the attached translation, second paragraph). Overall, Tsunoda teaches force clamps with expanding or narrowing jaws are well known in the art. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu in view of Rautarinta to incorporate the teachings of Tsunoda to provide wherein the workpiece is secured to the workpiece holder via force tension (force clamp).  Specifically, it would have been obvious to secure the workpiece to the working table via a force clamp, wherein the force clamp has expanding or narrowing jaws. Doing so would allow the workpiece to be secured to the working table. Additionally, doing so would allow the device to function as intended. As best understood by the examiner, in light of the above 35 USC 112(b) rejections, the prior art meets the claimed limitations. 
Regarding claim 11, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 8. Additionally, Gu in view of Rautarinta teaches the workpiece is fixed to a  working table (not shown) (paragraph 0050 of Gu). Gu in view of Rautarinta does not explicitly teach how the workpiece is secured to the workpiece holder. 
Gu in view of Rautarinta does not explicitly teach characterized in that the at least one holder (10) comprises a magnetic clamp, a negative pressure clamp and/or a force clamp.  
However, Tsunoda teaches a chuck portion 28. The chuck portion has a structure capable of expanding or narrowing the plurality of claws (page 3 of the attached translation, second paragraph). Overall, Tsunoda teaches force clamps with expanding or narrowing jaws are well known in the art. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu in view of Rautarinta to incorporate the teachings of Tsunoda to provide wherein the workpiece is secured to the workpiece holder via force tension (force clamp).  Specifically, it would have been obvious to secure the workpiece to the working table via a force clamp, wherein the force clamp has expanding or narrowing jaws. Doing so would allow the workpiece to be secured to the working table. Additionally, doing so would allow the device to function as intended. 
	Regarding claim 17, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 10. Additionally, Gu in view of Rautarinta teaches the device includes a spindle (in the rejection of claim 1, Gu was modified to include a powered faceting tool). Additionally, Gu in view of Rautarinta teaches the deburring tool is a tool commonly used to remove burrs and not limited to any particular type. For example, the tool may be a cutter or grinder (paragraph 0049 of Gu). 
	Gu in view of Rautarinta does not explicitly teach characterized in that the at least one faceting tool (40) comprises a milling spindle (42) and a milling tool (44).
	However, Tsunoda teaches a plurality of tools including milling tools and drills (page 2 of the attached translation, third paragraph from bottom). o
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu in view of Rautarinta to incorporate the teachings of Tsunoda to provide wherein the at least one faceting tool comprises a milling spindle and a milling tool. Specifically, it would have been obvious to substitute a milling tool in for Gu’s teaching of a tool. Doing so would have been a simple substitution (MPEP 2143) of one known tool type (milling tool of Tsunoda) for another known tool type (cutting or grinding tool of Gu) to obtain the predictable results of faceting the workpiece. Additionally, doing so would allow the device to function as intended. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US PGPUB 20150005923) in view of Rautarinta et al. (WO 9500287), hereinafter Rautarinta, as applied to claim 10 above, and further in view of Takashi et al. (JP H08141881), hereinafter Takashi. 
Regarding claim 12, Gu in view of Rautarinta teaches the claimed invention as rejected above in claim 10. Additionally, Gu in view of Rautarinta teaches characterized in that the measuring apparatus (30) detects the at least one workpiece edge (6) of the at least one workpiece (2) with an optical measurement method (paragraph 0053 of Gu). 
Gu in view of Rautarinta does not explicitly teach in particular by means of a laser.  
However, Takashi teaches a device and method for deburring wherein a measuring device measures the properties of the workpiece, wherein the measuring device is a laser range sensor (paragraph 0025 of the attached translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu in view of Rautarinta to incorporate the teachings of Takashi to provide wherein the measuring apparatus is a laser range sensor. Specifically, it would have been obvious to swap Gu’s measurement apparatus for a laser range sensor. Doing so would have been a simple substitution of one known measuring apparatus (laser range sensor of Takashi) for another known measuring apparatus (of Gu) to obtain the predictable results of determining the position of the workpiece. 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graves et al. (US PGPUB 20190210177) teaches an automatic knife sharpening apparatus that is similar to the claimed invention. 
Robinson et al. (US PGPUB 20180236623) teaches a robotic sharpening system for sharpening knives that is similar to the claimed invention. 
Gu et al. (US PGPUB 20180161952) teaches a deburring apparatus which is similar to the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723